The opinion, of the court was delivered by
Gibson, C. J.
— By the terms of the order, viewers are restricted to the space between the specified points. Without assuming such points, the projected road could not be designated j or the duties of the tiewers described with convenient certainty. Where, however, they are injudiciously 'assumed, a reasonable exercise of discretion by the viewers cannot but be beneficial, and it ought to be allowed whenever it is strictly consistent with the terms of their authority. Here, the viewers may be said substantially to have shifted the terminus to a more convenient point in the road called for; yet, they have strictly conformed to the terms of the order, by actually carrying the road for a part of the way to the point designated, on the bed of that road. To reconfirm a part of a road already laid out and opened, may be unnecessary; but what harm will it do? I can imagine none. To say that viewers shall not adopt any part of a road already laid out, further than to cross it, would be intolerably mischievous where the only practicable route, for a part of the way, should be through the gap of a mountain already occupied. The confirmation of this part of the road, then, can have no other than a beneficial effect in en¿ Sibling the viewers to reach the point proposed in the way least burdensome to the public, and at the same time, consistently with the letter of their authority.
Huston, J., and Tod, J., were absent in consequence of sickness.
Proceedings confirmed.